 



EXHIBIT 10.1
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
This is the Third Amendment to the Employment Agreement (“Agreement”) between
Lindsay Corporation, a Delaware corporation (“LINDSAY”) and Richard W. Parod
(“PAROD”), which was entered into on March 8, 2000, and under which PAROD
commenced employment on April 5, 2000, and was previously amended on May 2, 2003
and December 22, 2004.
I.
Paragraph 2 of the Agreement is hereby amended to extend the Term of the
Agreement for two additional years, so that, unless terminated at an earlier
date in accordance with Paragraph 4 of the Agreement, the Term shall continue in
effect until April 5, 2009.
II.
Paragraph 3 G of the Agreement is hereby amended to revise the last subparagraph
thereof to read as follows:
“Use of an automobile of PAROD’s choice owned or leased by LINDSAY with a
purchase price up to a maximum of $70,000, which PAROD may replace at intervals
of at least three years.”
III.
Paragraph 10 of the Agreement is hereby amended to read as follows:

  “10.   Non-Competition. For a period of one (1) year after termination of his
employment with LINDSAY without Cause pursuant to Paragraph 4B or two (2) years
after termination of his employment with LINDSAY for any other reason, PAROD
will not engage or invest in, work for (directly or indirectly) or contribute
his knowledge to any person or entity, company or work which is directly
competitive in any business with the products, processes or business of LINDSAY,
excluding any products, processes or businesses of LINDSAY which have projected
annual revenues of less than Ten Million Dollars ($10,000,000) at the time of
his termination of employment.”

IV.
All other terms and conditions of the Agreement are hereby ratified and
confirmed. All defined terms which are used herein shall have the same meaning
as in the Agreement, except as modified herein.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed the Third Amendment to the
Agreement to be effective on the later date set forth below when the Agreement
has been executed by both parties.

     
RICHARD W. PAROD
  LINDSAY CORPORATION
 
   
/s/ Richard W. Parod
  /s/ Michael N. Christodolou
 
 
 
Richard W. Parod
  Michael N. Christodolou
 
  Chairman of the Board
Date: March 20, 2007
  Date: March 16, 2007

 